Citation Nr: 0936398	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to January 1971.  

Service connection for PTSD was initially denied in a 
February 1992 rating decision, which the Veteran did not 
appeal.  The Veteran unsuccessfully attempted to reopen his 
claim a number of times over the years, the most recent final 
denial being a December 1999 rating decision. 

This appeal stems from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which determined that new and 
material evidence had not been submitted which was sufficient 
to reopen the previously-denied claim of entitlement to 
service connection for PTSD.  The Veteran appealed this 
determination to the Board.  

In August 2004, the Veteran presented personal testimony 
during a hearing before a Veterans Law Judge in Washington, 
D.C.  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.  At that time the Veteran 
submitted evidence directly to the Board, along with a waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008). [The Veterans 
Law Judge who conducted the August 2004 hearing is no longer 
employed with the Board.  The Veteran was advised of his 
right to have an additional hearing before another Veterans 
Law Judge.  He declined this offer in April 2009.]

In October 2004, the Board determined that new and material 
evidence sufficient to reopen the previously-denied claim of 
entitlement to service connection for PTSD had been received.  
The claim was remanded for additional evidentiary 
development.  The case was subsequently returned to the 
Board.



FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that the Veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by him while serving in 
Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in October 2004.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain any VA 
and private records identified by the Veteran concerning 
treatment for PTSD, ensure that records concerning the 
Veteran's claim for disability benefits from the Social 
Security Administration (SSA) were associated with the 
record, attempt to verify the Veteran's claimed stressors 
through the Joint Services Records Research Center (JSRRC) 
[formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)], and provide the Veteran with a VA 
examination if any of the claimed stressors were verified.  
The AOJ was then to readjudicate the claim.
The Veteran's SSA records as well as additional VA and 
private treatment records identified by the Veteran were 
associated with the claims folder.  A stressor inquiry was 
sent to JSRRC and a response was received in June 2008.  A VA 
examination was then obtained in conformity with the Board's 
remand instructions in October 2008.  The claim was 
subsequently readjudicated in the January 2009 SSOC.

Thus, there has been compliance with the Board's remand 
instructions. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding his 
service connection claim in March 2003, November 2004, March 
2005, April 2005, May 2005 and August 2005.  These letters 
appear to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letters in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.  

The Board notes the Veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any appropriate notice needed under 
Dingess.  

Analysis

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record, 
which were seconded by a VA medical expert in a July 2009 
opinion.  Element (1) is accordingly met.

With respect to element (2) of 38 C.F.R. § 3.304(f), combat 
status or a confirmed stressor, the AMC submitted a request 
to JSRRC in May 2008 to attempt to verify the Veteran's 
claimed PTSD stressors from service.  JSRRC responded that 
the Veteran's unit was subject to a number of rocket and 
mortar attacks, thus verifying one the Veteran's claimed 
stressors.  Although there is no official corroboration that 
the Veteran was in the immediate vicinity of those injured or 
the attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the Veteran's claimed stressor.  There is 
no doubt that the Veteran was part of a unit which was 
subjected to rocket and mortar attacks.  His exact location 
need not be proven.  Accordingly, the Veteran's exposure to 
incoming enemy rocket and mortar attacks is deemed to be 
corroborated, and element (2) is therefore met.

With respect to element (3), the confirmed in-service 
stressor has been linked to the Veteran's currently diagnosed 
PTSD in the July 2009 VA medical opinion.  Element (3) of 38 
C.F.R. § 3.304(f) has therefore also been met.

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER

Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


